COHALAN, J.
[1, 2] The question, so far as the defendant Anglo-American Auto Tire Company is concerned, is whether the "chauffeur at the time of the accident was acting within the scope of his employment. The question of the ignorance or consent of the master- has no bearing upon his liability.' Cunningham v. Castle, 127 App. Div. 580, 111 N. Y. Supp. 1057. The jury has found a general verdict for both defendants, and in addition has found specially (1) that the accident was caused by the negligence of the chauffeur, and (2) that the automobile was being used by the chauffeur and his companions for pleasure purposes. The failure to find on the two other requests submitted is neither inconsistent with the ‘general verdict nor with the two specific requests answered by the jury. The disputed question involves the knowledge or consent of the master. Even if the chauffeur had the consent of the master, in view of the answer to the second question the master could not be held liable. In the cáse above cited the automobile was being used by the chauffeur wifh .the permission of the master, and while the chauffeur was driving the car, accompanied by others, the plaintiff was injured. Under these circumstances in that case the master was relieved from liability.
Motion to set aside the verdict is denied.